 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Cisco Alston
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     CISCO ALSTON,                                        Case No.: 2:18-cv-02176-MCE-DB
12
                     Plaintiff,
13                                                        ORDER
14            vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18
              In accordance with the stipulation of the Parties pursuant to Federal Rule of Civil
19
     Procedure 41(a)(2), and good cause appearing, Defendant Experian Information Solutions Inc. is
20
     hereby dismissed from this action, with prejudice, each party to bear its own attorneys’ fees and
21
     costs.
22
              IT IS SO ORDERED.
23
     Dated: January 9, 2019
24
25
26
27
28

                                                         1
                                                      ORDER
